Citation Nr: 1106847	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who had active service from January 
1981 to February 1986.  This matter was originally before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a March 2006 decision, the Board denied the Veteran's claim 
for service connection.  He appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2006, the Court issued an order that endorsed a joint 
motion by the parties (Joint Motion I), vacated the Board's 
decision, and remanded the matter to the Board for action in 
compliance with Joint Motion I.  In January 2007, the matter was 
remanded for further development.

In a November 2007 decision, the Board again denied the Veteran's 
claim for service connection.  He appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  In 
October 2009, the Court issued an order that endorsed a joint 
motion by the parties (Joint Motion II), vacated the Board's 
decision, and remanded the matter to the Board for action in 
compliance with Joint Motion II. 


FINDINGS OF FACT

1. A chronic low back disability was not manifested during the 
Veteran's active service; and any current back disability is not 
shown to be related to his service or to an injury therein.

2. The Veteran's tethered cord is a congenital defect.





CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  When VCAA notice is 
delinquent or erroneous, the "rule of prejudicial error" 
applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA 
notice error occurs regarding the information or evidence 
necessary to substantiate a claim, VA bears the burden to show 
that the error was harmless.  However, the appellant bears the 
burden of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  Mayfield, 444 F.3d at 1333.  A 
July 2003 letter explained the evidence necessary to substantiate 
the claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing. In compliance with 
Dingess/Hartman, 19 Vet. App. at 473, an April 2007 letter 
informed the Veteran of disability rating and effective date 
criteria.  The case was thereafter readjudicated in a June 2007 
supplemental statement of the case. 

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) has been 
completed, and the record contains VA and private treatment 
records.  The Veteran has provided testimony as well as numerous 
written statements.  VA examinations were performed in connection 
with this claim in 2003 and 2007.  

Joint Motion II remanded the case for a compliant VA medical 
examination, finding that the 2007 examiner, as an internist, was 
not a physician with appropriate expertise.  It is noted that a 
VHA opinion and addendum, not an examination was thereafter 
developed.  An examination was not developed as the Veteran's 
attorney informed the Board that the Veteran "is currently 
incarcerated, so is not readily available for any VA 
examinations."  The attorney stated that "since the issue here 
does not involve his current condition, it appears that a medical 
opinion without examination would be appropriate."

Accordingly, in May 2010 the Board secured a Veterans Health 
Administration (VHA) medical advisory opinion and addendum by a 
neurologist.  Taken together, the examinations and the VHA 
opinions are adequate for adjudication purposes as the 2007 
examiner had the claims files for review, and both the 2003 and 
2007 VA examiners obtained a reported history from the Veteran 
and conducted a thorough examination.  Any deficiencies in the 
2003 and 2007 examinations were remedied by the 2010 VHA opinion 
with addendum which was by the Chief of Neurology at a VA medical 
center who had the claims files for review and referred to the 
evidence of record in her opinion.  The VHA neurologist also 
provided rationales for her conclusions.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes). The Veteran was advised of the 
opinions, and had opportunity to respond.

The Veteran has criticized the VHA opinions (detailed below) and 
argues that they are inadequate for adjudicatory purposes.  
However, for the reasons explained above, and for the further 
reasons that follow, the Board finds that the medical evidence of 
record, including the VHA opinion and addendum, are adequate for 
rating purposes.

The Veteran has criticized the VHA opinions stating that the 
neurologist only considered medically documented symptoms and 
failed to consider lay testimony of continuity of symptomatology, 
but the neurologist specifically stated that she had performed a 
thorough review of the Veteran's medical file, which includes his 
contentions; thus, his arguments and statements were considered 
by the neurologist as part of her "thorough review" of the 
file.  The Veteran stated "lay testimony must be considered"; 
the neurologist specifically noted the Veteran's complaints (or 
lack thereof) at entrance to service and during service as well 
as his current complaints.  See May 10, 2010 VHA opinion, 
response number 2. 

The Veteran also criticized the VHA opinions stating that the 
neurologist provided no rationale for her finding that the 
Veteran's tethered cord was a congenital defect.  However the 
neurologist did explain her finding that tethered cord was a 
congenital defect.  She noted (1) that it is most commonly a 
congenital defect, particularly the split cord malformation which 
the Veteran has, and (2) that the symptoms and time course of the 
Veteran's low back pain episodes supported a finding that it was 
a congenital defect.  She explained that the symptoms and time 
course argued against a finding that his tethered cord was due to 
the less common etiology of being acquired secondary to 
inflammation of the spine as the result of, for example, 
arachnoiditis.  See May 10, 2010 VHA opinion, response number 3 
and VHA addendum.

The Veteran also criticized the VHA opinions that the pre-
existing congenital tethered cord defect was not aggravated in 
service was based upon an "inadequate consideration of all the 
evidence."  Given the general and non-specific nature of this 
criticism, no response can be provided.  

The Veteran also criticized the VHA opinions as he found the 
explanation of the absence of left ankle jerks to be equivocal.  
Rather than equivocal, the Board interprets the neurologist's 
opinion as concluding that the etiology of absent ankle jerks 
cannot be determined without resort to speculation.  Further, the 
Board finds that the neurologist thoroughly explained/provided a 
rationale for the difficulty in identifying the etiology of 
absent ankle jerks:  absent ankle jerks could be related to any 
one several causes.  Potential causes identified by the 
neurologist included:  (1) secondary to the Veteran's left 
Achilles tendon release surgery as surgery to a tendon often 
leads to loss of reflex there; or (2) technical difficulties with 
the examination as it is clinically difficult to elicit ankle 
jerks even in healthy patients.  The Court has found that a VA 
medical opinion or examination can be considered adequate, even 
if it indicated that an etiological opinion cannot be rendered, 
if the report provides a rationale for why an etiological opinion 
cannot be rendered, as the neurologist did in this case.  Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

Finally, the Veteran argues that the VHA opinions are inadequate 
because they do not discuss the conflicting opinions about 
whether the Veteran had a tethered cord and whether it existed in 
service.  The VHA neurologist's opinion is clear that she agrees 
with the opinion of the 2003 and 2007 VA examiners as well as the 
private medical evidence that the Veteran does have a tethered 
cord.  There appears to be no conflict with respect to the fact 
that the Veteran has a tethered cord, so there are no conflicting 
opinions to discuss in this regard.  

With respect to whether the Veteran's tethered cord existed in 
service, the neurologist's opinion is that the tethered cord was 
a congenital defect that did not become symptomatic until after 
service.  The 2003 examiner concluded also that the Veteran 
likely had the tethered cord in service (i.e. it was congenital) 
and that the in-service injury did not cause the tethered cord.  
No rationale was provided for this opinion.  The 2007 VA 
examiner, like the VHA neurologist, also concluded that the 
Veteran's tethered cord was not symptomatic until after service; 
however, the 2007 found that the tethered cord was not 
congenital.  Again, no rationale was provided for this 
conclusion.  

Given that the 2003 and 2007 VA examiners did not provide 
rationales for their conclusions with respect to the etiology of 
Veteran's tethered cord, these opinions are accorded no weight, 
so further discussion of these opinions is unnecessary.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is satisfied that evidentiary development is complete; 
VA's duties to notify and assist are met.  The Veteran is not 
prejudiced by the process in this matter.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

II. Factual Background

A September 1980 pre-enlistment examination report is silent for 
complaint, treatment, or diagnosis of a back disorder.  In June 
1983, the Veteran reported low back pain after lifting a 90 pound 
weight.  He also reported during the clinic visit that such had 
happened once before, several months prior.  No follow-up 
treatment was noted.  A July 1985 physical profile serial report 
notes that the Veteran had the physical stamina to endure periods 
of prolonged standing and to endure training activities and 
ceremonies in adverse climatic conditions.  He had the physical 
ability to supervise and guide young airmen on a 24 hour basis.  
No defects or restrictions were noted.  On a January 1986 service 
separation examination, the Veteran reported a history of 
recurrent back pain.  On clinical evaluation his spine was 
normal.  The examiner noted that the Veteran had low back pain 
twice, secondary to over-exertion in 1982 and 1983.  He was 
treated with rest; no medications were taken; and there was a 
full recovery.  Currently there were no complaints, no symptoms.

Post-service medical records from various private physicians for 
the period between 1988 and 1997 do not reveal any complaints, 
treatment, or a diagnosis of a low back disorder.

A December 1999 medical record from Dr. TSE notes findings of 
limited lumbar flexion.  A January 2000 report from Dr. TSE notes 
that MRI showed tethered cord and a split cord malformation.  A 
lumbar myelogram in February 2000 was interpreted as showing 
lumbosacral disc narrowing and a small disc bulge.  Private 
medical reports from January to May 2000 reveal complaints of 
back pain radiating to lower extremities and urinary 
incontinence, and a diagnosis of tethered cord with split cord 
malformation inferiorly.

VA medical records from February to November 2003 note the 
Veteran had multiple complaints of low back pain, left leg 
weakness and urinary incontinence.  He indicated he had back and 
leg problems since 1982.  An MRI in August 2003 found narrowing 
of the disk space at L5-S1 and prominence of the thecal sac.  His 
pain and incontinence accelerated, and he eventually underwent a 
laminectomy in November 2003.

On December 2003 VA examination, the Veteran indicated that after 
the 1982 injury in service he continued to experience pain 
throughout his time in service.  He stated that the back pain 
would radiate to his buttocks and left leg.  He also stated that 
after discharge he continued to have pain in the low back 
radiating to both legs.  He indicated that he developed weakness 
in his left leg and in 1988 developed urinary incontinence, as 
well as some incontinence of the bowel in 1997.  Physical 
examination revealed that the Veteran walked with a cane in his 
left hand, walked slowly and essentially had no motion in his 
back.  The impression was tethered spinal cord with urinary 
incontinence and impotence, release of tethered spinal cord with 
continued pain, impotence and fewer episodes of incontinence, 
decreased range of motion of the lumbar spine, and chronic pain.  
The examiner opined that tethered cords are usually congenital or 
as a result of arachnoiditis or infection.  He indicated that the 
back injury the Veteran suffered in service was a soft tissue 
injury.  He further opined, that while the Veteran probably had 
the tethered cord in service, he did not think the injury caused 
the Veteran's tethered cord.

At a March 2004 RO hearing, the Veteran testified that he had 
back problems since his original injury during service.  
Furthermore, the Veteran also stated that he was treated by other 
physicians in the mid to late 1980s for back complaints.  He 
indicated that he would try to obtain information from the other 
physicians.  See page 7 of hearing transcript.  The RO sought 
and, in May 2005, received clinical records from sources 
identified by the Veteran.  The records provide information that 
either duplicates what was previously of record or information 
that is not pertinent to the matter at hand.

A May 2007 VA examination report notes the Veteran's history of 
low back pain on various occasions since service.  After 
reviewing the claims file and examining the Veteran, the VA 
examiner noted the following impressions: tethered spinal cord 
with operative repair in November 2003, with continued severe 
back pain, left leg radiation and neurogenic bladder; and chronic 
lumbosacral sprain on two occasions dating to 1983, resolved with 
conservative treatment.  The VA examiner stated:

The [Veteran's] history is that he had 2 
episodes of back pain in 1983.  These 
responded to conservative treatment.  There 
was no evidence of radiculopathy at the 
time.  There was no diagnosis of a back 
problem during his service at the time of 
discharge or at the time immediately 
thereafter.  The problem of tethered or 
split spinal cord is not a congenital 
problem.  It was not present and not 
evident by clinical evaluation during or 
immediately after the time he was in the 
service.  It began to bother him some years 
after service activity.  It was not 
incurred or aggravated by service activity, 
nor was it aggravated beyond its natural 
progression during the service.

The 2010 VHA opinion and addendum found that all of the Veteran's 
current low back disabilities, except for absent ankle reflexes, 
were due to the Veteran's tethered cord.  The disabilities were 
identified as: spasm of paraspinal muscles; back pain radiating 
to the left leg and foot; increased muscle stretch reflexes at 
the knees; decreased sensation to vibration and pinprick in 
bilateral lower extremities; moderate weakness of left leg; and 
possible neurogenic bladder.  

The neurologist explained, as noted above, that the etiology of 
the absent ankle jerks was unclear, given that it could be 
attributed to several causes, but in any event it was not felt to 
be due to tethered cord or musculoskeletal back injuries in the 
1980s (in service).

The neurologist explained that current low back disabilities 
"are not secondary to any pathology that was acquired during the 
patient's time in the service."  She noted that there were two 
complaints of back pain in service and due to the Veteran's 
description of the pain, the neurologist found it was 
musculoskeletal pain brought on by physical activity, relieved 
with rest, and resolved completely.  She supported these findings 
by noting that the only medication recommended was aspirin, there 
was an absence of return appointments with continued complaints, 
and there was no note of ongoing back problems at separation.  
She explained that while there was a common factor of pain in the 
Veteran's current complaints and in his complaints in service, 
the description of current pain with radiation into the left leg 
suggested an etiology from the lumbar nerve roots as opposed to 
the soft tissues.

The neurologist also concluded that tethered cord was a 
congenital defect.  She noted in her addendum that any reference 
to congenital disease in her May 2010 report should be withdrawn 
as she misunderstood the legal [VA] definition that distinguished 
those two entities.  She explained her finding that the Veteran's 
symptomatology was due to a congenital defect by noting that 
tethered cord is most commonly a congenital defect and that the 
symptoms and time course of the Veteran's low back pain episodes 
supported a finding that it was a congenital defect.  She 
explained that the symptoms and time course argued against a 
finding that his tethered cord was due to the less common 
etiology of being acquired secondary to inflammation of the spine 
as the result of, for example, arachnoiditis.  See May 10, 2010 
VHA opinion, response number 3 and VHA addendum.

III. Legal Criteria and Analysis

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability).  Hickson v. West, 13 Vet. App. 247, 248 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations state that congenital or developmental defects 
"are not diseases or injuries within the meaning of applicable 
legislation."  38 C.F.R. § 3.303(c).  The Court has recognized 
that congenital diseases, but not defects, may be service 
connected.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). In 
Winn, the Court held that the term "disability," as used in 
38 U.S.C.A. § 1110, cannot include "non-disease or non-injury 
entities such as congenital defects," because it would lead to 
the absurd result of requiring the Secretary to meet his burden 
of rebuttal under the presumption of soundness "only by evidence 
of disease or injury when a congenital defect is neither a 
disease nor an injury."  Id.  

A precedential General Counsel opinion concludes that a defect 
differs from a disease in that the former is "more or less 
stationary in nature" while the latter is "capable of improving 
or deteriorating."  VA Gen. Couns. Prec. 82-90 at p. 2. Quirin 
v. Shinseki, 22 Vet. App. 390, 394 (2009).  The record shows that 
the Veteran's tethered cord was more or less stationary in nature 
for many years, from the Veteran's birth in 1959 until after 
service in the  late 1980s, a period of almost 30 years.

The preponderance of the evidence is against a finding that the 
Veteran's back disorder, diagnosed as tethered cord, is not a 
congenital defect.  As explained by the neurologist in 2010, 
tethered cord is most commonly a congenital anomaly.  Further, 
the neurologist opined that tethered cord as the result of 
diastematomyelia or "split cord", as here, (see February 2000 
physician noting a finding of split cord malformation on CT scan) 
"is usually congenital because it is a developmental abnormality 
as opposed to one that is secondarily acquired."  The 
neurologist noted that a subset of patients reach adulthood 
before the tethered cord becomes symptomatic, termed occult 
spinal dysraphism.  The neurologist particularly noted that after 
a review of the record that the Veteran's time in service was 
"free of any episode that would suggest [the tethering of the 
cord had been acquired secondary to inflammation of the spine]."  

The fact that, in the opinion of the neurologist, the tethered 
cord condition is due to developmental problems rather than due 
to trauma that was incurred during military service is a 
reasonable basis for excluding "tethered cord" from the 
construction of the terms "injury" and "disease."  
Additionally, this exclusion is consistent with the definitions 
of "injury" and "disease," which require that the cause of the 
disability be due to damage inflicted on the body by an external 
force, or any deviation from or interruption of the normal 
structure or function of a part, organ, or system of the body.  
Tethered cord is not due to either infliction, but is due to a 
developmental problem.  Such a developmental problem is not an 
external force; nor is it a deviation from the normal function of 
the body.  See Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).

The Board concludes that 38 C.F.R. § 3.303(c) is a bar to the 
current claim for service connection for the Veteran's current 
low back disorder, diagnosed as tethered cord, because the 
regulation provides that a congenital defect, such as tethered 
cord, is not a disease or injury within the meaning of veterans' 
benefits statutes.  Therefore the Veteran is not entitled to 
compensation for his low back condition.

The Board finds that the Veteran's statements regarding the onset 
of symptoms in service and continuity of symptomatology since 
then are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995). ("Credibility can be genuinely evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, official plausibility of the testimony, 
and the consistency of the witness' testimony").  His accounts 
are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  His STRs and post-service medical 
records clearly contradict his statements with respect to 
continuity of symptomatology in service and after service.  The 
STRs show two complaints of back pain which resolved and that he 
denied back problems at separation.  Postservice medical records 
from 1988 to 1997 do not show any complaints, treatment, or 
diagnosis pertaining to back problems.  

In summary, to the extent that there is contemporaneous evidence 
of a clinical nature that can either support or contradict the 
Veteran's accounts regarding his back disability, in each 
instance such evidence either contradicts, or at the least fails 
to support the accounts.  Consequently, the Board finds the 
Veteran's accounts relating his current back problems to brief 
episodes of back pain in service and his accounts regarding 
continuity of symptomatology totally lacking in credibility. 

The preponderance of the evidence is against the Veteran's claim 
of service connection; there is no doubt to be resolved.  Hence, 
the claim must be denied.


ORDER

Service connection for a low back disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


